                                                                                         FILED
                                                                                2019 Feb-08 PM 02:36
                                                                                U.S. DISTRICT COURT
                  UNITED STATES DISTRICT COURT                                      N.D. OF ALABAMA

             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOHN THOMAS MILLER,                   )
                                      )
            Plaintiff,                )
                                      )
v.                                    )      Case No. 4:17-cv-00180-LCB-JEO
                                      )
JEFFERSON DUNN, et al.,               )
                                      )
            Defendants.               )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )                   Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

MICHAEL MCGREGOR,                     )
                                      )
            Plaintiff,                )
                                      )
v.                                    )      Case No. 4:17-cv-00593-LCB-JEO
                                      )
JEFFERSON DUNN, et al.,               )
                                      )
            Defendants.               )

                                     ORDER

      This matter is before the court on Plaintiffs’ Motion to Compel and the Joint

Motion for an extension of time in the above-captioned cases. (Docs. 89 & 92 in

4:17-cv-180-LCB-JEO; Docs. 71 & 74 in 4:17-cv-516-LCB-JEO; and Docs. 74 &

77 in 4:17-cv-593-LCB-JEO). They are set for oral argument before the
undersigned on Wednesday, February 13, 2019, at 1:30 p.m. in Courtroom 3B

at the Hugo L. Black Federal Courthouse, Birmingham, Alabama.

     DONE and ORDERED, this the 8th day of February, 2019.


                                  ___________________________
                                  JOHN E. OTT
                                  Chief United States Magistrate Judge
